 TEAMSTERS,LOCAL 542Teamsters,Chauffeurs, Warehousemen&Helpers, Lo-cal542 andAir Support Facilities,Inc., d/b/aShaker Express Delivery Service:Case 21-CC-1210June 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn October 29, 1970, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that the Respondent had not engaged in otherunfair labor practices alleged in the complaint. There-after, the Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision and briefsin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.'1.On May 6, 1970, Parker, executive secretary of theDistrict Council of Carpenters, served a citation onIseberg, a member of Carpenters and job superinten-dent for Nielsen, the general contractor on the con-struction work at Shaker's operation. The citation re-quired Iseberg to show cause why he should not becharged with violating his "obligation" as a member ofCarpenters because he allegedly used nonunion helpand because he worked behind a picket line. The TrialExaminer found that Parker was acting as RespondentTeamsters' agent, and that Respondent thus violatedSection 8(b)(4)(i) and (ii)(B).We do not agree.The factors relied on by the Trial Examiner to im-pute to Respondent responsibility for Parker's actionsin fact provide no support for a conclusion that ParkerWe agree with the Trial Examiner that the Respondent violated Section8(b)(4)(i) and (ii)(B) by its picketing on the Air Lane side of the Employer'spremises during both phases I and II, particularly in view of the fact thatRespondent's pickets patrolled the area, while construction work was underway, carrying signs stating that the picketing was "sanctioned" by, amongothers, San Diego Building and Construction Trades Council, an organiza-tion of which Respondent was not a member515served the citation on Iseberg as an agent of Respond-ent Teamsters. There is no evidence in the record beforeus that the Respondent was or became aware of Park-er's citation to Iseberg, or that it ever sanctioned,urged, condoned, or ratified it. Under these circum-stances, we see no ground for concluding that there wasan agency relationship for purposes of this citation, andwe do not find a violation on the basis of this incident.Accordingly, we shall dismiss this allegation of thecomplaint.2. The Trial Examiner found, and we agree, that theRespondent violated Section 8(b)(4)(i)(B) by inducingand causing truckdrivers Whitehead and Butzin, em-ployees of Delta Lines, not to cross the picket line whilemaking a delivery to Western Air Lines and picking upa load from Airborne Freight Corporation, respec-tively.zWe find merit, however, in the General Coun-sel's exceptions to the Trial Examiner's failure to findthat the Respondent thereby also violated Section8(b)(4)(ii)(B). It is clear that in both instances the em-ployees did refuse to cross the picket line. Since theRespondent was thus successful in its inducement ofWhitehead and Butzin to refuse to perform services forDelta Lines, a neutral employer, in the course of itsbusiness with other neutral firms, for a proscribed pur-pose, the Respondent's conduct constituted coercion ofDelta Lines and violated Section 8(b)(4)(ii)(B) of theAct.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Teamsters, Chauffeurs,Warehousemen &Helpers, Local 542, San Diego, California, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order 4 asmodified below:1. In paragraph 1(b) of the Trial Examiner's Recom-mended Order, delete the phrase "and AABCO, Inc.,"and substitute "AABCO, Inc., and Delta Lines," there-for.2Chairman Miller would also find Nevedomsky's oral inducement ofemployees of Periodical Distributors and Gentec not to handle goods deliv-ered by Shaker to be violative of Section 8(b)(4)(i)(B), as argued by GeneralCounsel in his exceptions.Seymour Transfer,176 NLRBNo. 69, reaffirmingRiss, 130 NLRB 943, 948-950Members Brown and Jenkins find theSeymour Transfercase distinguish-able, since the appeals there were found to go far beyond loading andunloading the primary employer's trailers, and included instructions to re-frain fromallwork for their neutral employers, and to sit down or leave theiremployer's premises during the picketing.Supraat Trial Examiner's Deci-sion, sec. III, CNo 2 and the third paragraph from the end of sec. III, D.'Local 134, International Brotherhood of Electrical Workers, AFL-CIO,and its Agent, Louis Celano (Polly Electnc Company),175 NLRB No 88.In footnote 38 of the Trial Examiner's Decision, substitute "20" for"10" days.191 NLRB No. 79 516DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Substitute the attached notice for the Trial Ex-aminer's notice.IT IS FURTHER ORDERED that the complaint be, andit herebyis,dismissed insofar as it alleges violations ofthe Act other than those found in this Decision.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTo All Employees of Western Air Lines, WestonTrucking Company, Nielsen Construction Company,American Air Lines, General Dynamics Corporation,Convair Division, Airborne Freight Corporation, Be-kins Moving and Storage Co., AABCO, Inc., and DeltaLinesTo All Members of Teamsters, Chauffeurs, Ware-housemen &Helpers, Local 542We hereby notify our employees that:WE WILL NOT engage in, or induce or encour-age any individual employed by Western AirLines,Weston Trucking Company, Nielsen Con-struction Company, American Air Lines, GeneralDynamics Corporation, Convair Division, Air-borne Freight Corporation,BekinsMoving andStorage Co., AABCO, Inc., and Delta Lines, or byany otherperson engaged in interstate commerce,or in industry affecting such commerce, to engagein a strike or refusal in the course of such in-dividual's employment to use, manufacture, pro-cess, transport,or otherwise handle or work onany goods,articles,materials,or commodities, orto perform any services,where an object thereof isforcing or requiring any person to cease doingbusiness with any other person;or forcing or re-quiring Air Support Facilities, Inc., d/b/a ShakerExpress Delivery Service to recognize or bargainwith this Union as the representative of the em-ployees of Air Support Facilities, Inc., d/b/aShaker Express Delivery Service unless this Unionhas been certified as the representative of suchemployees under the provisions of Section 9 of theNational Labor Relations Act.WE WILL NOT threaten, coerce, or restrain Air-borne Freight Corporation,Western Air Lines,Nielsen Construction Company, American AirLines, Bekins Moving and StorageCo., AABCO,Inc., and Delta Lines,or any other person engagedin interstate commerce, or in an industry affectingsuch commerce, for either of such objects.Nothing herein shall be construed to forbid us toengage in a lawful strike or lawful picketing,as permit-ted by the said Act.TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERS,LOCAL 542(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Eastern Columbia Building, 849 South Broad-way, Los Angeles, California 90014, Telephone 213-688-5254.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: As amended, the com-plaint in this proceeding (Case 21-CC-1210, which has beensevered from Case21-CC- 1218)alleges, in substance, that alabor organization,Teamsters,Chauffeurs,Warehousemen &Helpers, Local 542 (herein the Union or Respondent), insupport and furtherance of its position in a labor dispute withAir Support Facilities, Inc., d/b/a Shaker Express DeliveryService' (herein the Company or Shaker) has, by picketingand other conduct, induced and encouraged employees ofvarious "persons"to engage in strikes or refusals to performservices and threatened,coerced, or restrained such personsand others, with an object of forcing or requiring the saidpersons and others to cease doing business with the Companyor others and to force or require it to recognize or bargainwith the Union as the representative of Shaker's employees,although the Union has not been certified as such representa-tive under Section 9 of the National Labor Relations Act, asamended (herein the Act2); and that by such picketing andother conduct the Union has violated Section 8(b)(4)(i) and(ii)(B) of the Act (29 U.S.C. 158.''The ChargingParty's name appears as amended at the hearing in thiscase'29 U.S.C 151et seg.'To the extent pertinent here,Section 8(b)(4) of the Actprovides:It shall be an unfair laborpractice for a labororganization or itsagents-(1).. to induceor encourageany individual employed byany personengaged incommerce or in an industryaffectingcommerceto engagein, a strikeor a refusal in the courseof his employmentto use, manufac-ture, process,transport, or otherwisehandle or workon any goods,articles,materials,or commoditiesor to perform any services; of (u) tothreaten, coerce, or restrain any person engaged in commerceor in anyindustry affectingcommerce,where in eithercase an objectthereof is TEAMSTERS,LOCAL 542517The Union has filed an answer denying, in material sub-stance, that it has committed the unfair labor practices at-tributed to it in the complaint!A hearing on the issues has been held before me, as dulydesignated Trial Examiner.Each of the parties appearedthrough counsel and were afforded a full opportunity to ad-duce evidence,examine and cross-examine witnesses, andsubmit oral argument and briefs.Upon the entire record, from my observation of the de-meanor of the witnesses,and having read and considered thebriefs filed with me,Imake the following findings of fact;FINDINGS OF FACTdistributor of magazines and other periodicals;Gentec Hos-pital Supply Company,a distributor of hospital supplies;Delta Lines, a common carrier of freight by motor vehicle;and Bekins Moving and Storage Co., a common carrier bymotor vehicle. At the times material here, each of these enter-prises has employed individuals and has been a "person"engaged in interstate commerce,and in an industry and oper-ations affecting such commerce,within the meaning of Sec-tions2(6), 2(7),and 8(b)(4)(i) and(ii)(B) ofthe Act.By reason of the operations of Shaker and the other enter-prises named above in and affecting interstate commerce, theNational Labor Relations Board(herein the Board)has juris-diction over the subject matter of this proceeding.1.THE EMPLOYERS INVOLVED; JURISDICTIONShaker is a California corporation;maintains a place ofbusiness at InternationalAirport,San Diego, California,where it is engaged in the business of providing air freightpickup and delivery services,by truck,for other enterprises,including air carriers which transport passengers and freightbetween locations in different states; and is, and has been atallmaterial times, an employer within the meaning of Section2(2) of the Act and a person within the meaning of Section2(1) of the statute.In the course and conduct of its business with such aircarriers,the Company annually receives in excess of $50,000for the services it performs for them;and by reason of suchservices is, and has been at all material times, engaged ininterstate commerce and in operations affecting such com-merce, within the meaning of Section 2(6) and 2(7) of the Act.The gravamen of the unfair labor practices alleged in thecomplaint is that the Union in support of its position in itslabor dispute with Shaker directed picketing and other formsof pressure for proscribed objects against various named neu-tral enterprises or individuals in their employ.Among theenterprises named are Nielsen Construction Company, a gen-eral contractor in the building and construction industry;AABCO, Inc., a formica installer; Airborne Freight Corpora-tion, an air freight forwarder; Griley Security Freight Lines,a common carrier of freight by truck; Western Air Lines, anair carrier;American Air Lines, an air carrier; WestonTrucking Company,a commoncarrier of freight by motorvehicle;General Dynamics Corporation,a manufacturer ofaircraft components;San Diego Periodical Distributors, a(B) forcing or requiring any person to cease using, sellmg, handling,transporting,or otherwise dealing in the products of any other pro-ducer, processor,or manufacturer,or to cease doing business with anyother person,or forcing or requiring any other employer to recognizeor bargain with a labor organization as the representative of his em-ployees unless such labor organization has been certified under theprovisions of section 9:ProvidedThat nothing contained in this clause(B) shall be construed to make unlawful,where not otherwise unlawful,M primary strike or primary picketing.°complaint in Case 21-CC-1210 wasissued on May 7, 1970; wasamended on May 22, 1970,and, as amended,is based on a charge filed byShaker onApril 8,1970 CaseNo. 21-CC-1210 was duly consolidated onMay 22,1970 with Case 21-CC-1218, whichinvolves several labor organi-zations in addition to the Union,and a consolidated complaint,based on thecharges in both cases and incorporating the amendments to the first com-plaint, was issued on May 22, 1970,but at the hearing in this proceeding,upon motion of the Board'sGeneral Counsel,and with the concurrence ofthe other parties, the two cases were severed. Copies of that complaint, theconsolidated and amended complaint, the charge in each case,and a noticeof hearing in both cases have been duly served by the General Counsel onall parties entitled thereto.The hearing was held on June 15, 16,17, 18 and 19,1970 in San Diego,California.In view of the severance,and the dispositionof Case No. 21-CC-1218 reflected in the record,the caption of this decision and the findings,conclusions and recommended order set forth below are limited to Case21-CC-1210.IITHE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory StatementShaker operates its business at the San Diego,InternationalAirport on premises it leases from the airport authorities. The"front" or western boundary of the propertyrunsgenerallyparallel to a thoroughfare called Air Lane, which is used byvehicular traffic with business at the airport. The "rear" oreastern boundary of the Shaker leasehold faces a concrete"apron"which was formerly used as an aircraft parking areaand ramp.The northern boundary substantially parallels aroadway which is on property used by United Air Lines andserves a building occupied by that carrier.The roadway(herein called the United Road for convenience of reference)can provideaccessfrom Air Lane to the concrete apron at therear of Shaker's leasehold,Such access can also be providedby a roadway which is on or adjacent to property of anenterprise called Interstate Hosts and substantially parallelsthe Shaker property about 300 yards south of it.In January 1970,5 Nielsen Construction Company (hereinNielsen), as a general contractor,began the construction ofa building for Shaker on its leased premises. The structurewas to be used as a truck and air freight terminal,a portionof it to be occupied by Shaker for its business operations andpartsby otherenterprises as its subtenants,including two ofits customers, American Air Lines and Western Air Lines.The project required the demolition of a building Shakerhad been using for its business, and was to be completed intwo stages,identified in the record as phases 1 and 2. Phase1was completed in or about the last week in April,but thework on phase 2 was still in progress at the time of the hearingin this proceeding some seven weeks later.Upon completionaccording to plan, the building will be roughly rectangular inshape, will faceAir Lane, its length substantially parallelingthat thoroughfare for about 240 feet, and will be about 100feet from front to rear. The completed phase 1 portion of thestructure consists of a little more than half of the plannedbuilding.'Shaker employs approximately 23 or 24 persons, some ofthem truckdrivers who pick up and deliver freight for aircarriers and others in the San Diego area.About the time the construction work began, three of theemployees communicated with a business agent of the Union,Thomas A. Rodgers,whose functions include organization of5Unless otherwise specified, all dates mentioned herein occurred in1970.6The dimensions are estimatesinferredfrom testimony givenby Niel-sen's job superintendent, Edward Iceberg,in combination with a buildingplan of the project(G.C Exh. 4)drawn to scale. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, and asked Rodgers to arrange a meeting for adiscussionof organization of Shaker's employees. Such ameeting washeld on March 16 and was attended by six orseven of Shaker's employees and by three representatives oftheUnion,Rodgers,JamesA.Barham, its secretary-treasurer and chief full-time executive officer, and Charles("Nick") Nicholas, deputy secretary-treasurer.' Only one as-pect of the meeting, which was basically devoted to the sub-ject of organization of Shaker's employees, is in materialdisputeand requires discussionand that is whether Barhammadecertain remarks regarding the construction work. Aresolution of the issue bears on the legality of picketing al-leged in the complaint to be unlawful.The General Counsel's version of the remarks in questionrests substantially on the testimony of one of the employees,Henry Daniels. The latter definitely identified Rodgers as oneof the three union representatives present but testified that hecould not recallthe namesof the other two, although statingthat he thinks one of them was named Nicholas, but that hewas not sure of that. According to Daniels, the "third man"(by inference,Barham) said during the course of discussionthat the construction work in progress could beused as a"baseball bat" over Shaker and could be closed down. Bar-ham denies that he made sucha statement,adding that heheard none such by anyone else at the meeting.The General Counsel, of course, has the burden of proofon the relevantissue, andthe fact that no other employeepresent gave testimony describing such remarks at the meet-ing,and thatDanielswas unable to recall the name of the"third man" weighs against acceptance of Daniels' testimony.But he appeared definite that the "third man" did, in fact,make the remarks in question, and, upon my appraisal of theseveral witnesses who testified regarding the episode, I ampersuaded of the credibility of his testimony.To begin with, thereisnodispute that the constructionwork was discussed at the meeting. Barham does not denythat there was some discussion of the subject, his denial goingto the question whether remarks of the character attributedto the "third man" weremade.Nicholas, who was called asa witness by the Respondent, does not mention the meetingin any respect. And Rodgers, the Union's principal witness,concedes that there wassome mentionof the constructionwork, although claiming that it came from the employees atthe meeting. His testimony on the subject, it may be added,has some flavor of ambiguity. He gives no specifics beyond aclaimthat "they (the employees) talked about it, saying that(Shaker) was in the process of building a building," and hisreplies to questionsseekingrelevant specifics have an equivo-cal cast. Thus, asked whether "some one of Shaker's em-ployees" raised "the subject of the building," he answered, "Idon't remember directly whether he did or not," and, insomewhat similar vein, he replied, "Not that I remember" toa query whether he heard any representative of the Union"make any comment about the role that the building mightplay in an organizational campaign." And it is noteworthy,too, that although Rodgers places himself and Nicholas at themeeting without hesitation, he sounds a hedging note regard-ing the important fact of Barham's presence, stating that he"think(s)," but is "not sure," that Barham was there. Rodgersappeared to me to be a perceptive witness, with a good grasp'As the Respondent admits, by its answer, Rodgers, Barham, Nicholas,and a business representative of the Union named Zig Nevedomsky havebeen, at all times material herein, its "agents," and at all such times haveacted "on its behalf." Nicholas, it may be noted, gave his first name as"Charles" in his testimony, but I infer that he is the same person as the"Nick" Nicholas, alleged in the complaint to be the Union's deputy secre-tary-treasurer.Nevedomsky is on occasion called"Ziggy."of theissuesand evidentiary factors that operate to resolvethem, and my impression was that hisambiguities wererooted inan awarenessof the importance of the relevantsubject andan unwillingnessto make a full disclosure of whathe knew of thematter, rather than in a faulty recollection.'But it is Barham's testimony, taken as a whole, that asmuch as any factor leads me to deny him credence, for herepeatedly demonstrated a lack of candor, notably in replyingto interrogation related to a "demonstration" and picketingon May 6 near the Shakerpremisesby various labor organiza-tions, including the Union. The General Counsel made re-peated efforts to elicit testimony from him regarding priorarrangementsfor the event ata meetingof representatives oflabororganizationsattended by him, but the attempts yieldedlittlemore than vague replies such as that "the problem ofShaker was discussed," and a query as to the identity of thosepresent brought the vague and unresponsive reply that "as faras I know ... there was a representative from all parts of thelabor movement there." The identity of those present was amatter of demonstrable importance, for as of thetime Bar-ham testified, that is, prior to the severance of Case 21-CC-1218, the complaint alleged that various labororganizations,in addition to the Union, had violated the Act as a result ofthe picketing on May 6, and, in my judgment,Barham's replyto the query as to the identity of those present deliberatelyavoided the question.In contrast to Barham, Daniels appeared to me to be acrediblewitness,taking pains to be as accurate as his memorypermitted. I credit his relevant testimony and find, in addi-tion, that it was Barham who made the remarks Danielsattributes to the "thirdman" andthat their thrust was thatthe Union' could bring about a shutdown of the constructionwork and useit as ameans of compelling Shaker to recognizeitasthe bargaining representative of Shaker's employees.On March 20, Shaker received a letter from the Unionstating that the latter represented a majority of Shaker's em-ployees and demanding recognition as their bargaining repre-sentative and bargaining negotiations at a prescribed time,date, and place. Shaker replied by letter bearing the samedate, stating that it had no reason to believe that the Unionhad the requisite majority status,and suggesting"a govern-ment sponsored secret ballot election" as the "fairest way" todetermine the Union's representative status.On April 1, Shaker filed a petition for a representationelection with the Board's Region 21 at Los Angeles, with theresult that an election was held on May 1; that a majority ofShaker's employees in the prescribed unit voted against theUnion; and that on May 29 the Board issued a "Certificationof Results of Election" to the effect that the Union was notthe employees' bargaining representative.While the petition was pending, the Union engaged inpicketing in the vicinity of the Shaker leasehold at the airportand in so-called "ambulatory" picketing in the vicinity ofother enterprises located away from the airport, while truck-ing employees of Shaker were there on its business. TheUnion has never been certified as the bargaining representa-tive of any of Shaker's employees under Section 9 of the Act,8Two witnesses, George Chelette and John Pope, who were among theemployees present, later picketed the Shaker premises, are no longer inShaker's employ, and were called by the Union, shed'no light on the subjectChelette testified that heheardno discussion of the'new building, but thatisnot an effective denial that there was such a discussion, particularly inview of Rodgers' admission that there was some talk about the buildingPope was somewhat equivocal about the matter, first stating that the subjectwas not raised, then volunteering that "the Union didn't say (anything)about a building," and then testifying that the "drivers there might havesaid, `There's a building going up "' I am unable to accord his testimonyeffective weight. TEAMSTERS,LOCAL 542519and, as is.clear from the record as a whole, an object of thepicketing was to compel Shaker to recognize and bargain withthe Union, as demanded in its letter of March 20.'The central questionrhere is whether various of the picket-ing activities, and other conduct to, be described later, wereaimed at "secondary"or neutral employers or their em-ployees with a view to effecting a cessation of business withShaker as a means of compelling it to recognize and bargainwith the Union. For convenience of discussion, the activitiesin question will be considered below in three separate catego- -ries: (1) Those at the airport during the phase 1 constructionwork; (2) activities there during the phase 2 period; and, (3) ,^the "ambulatory" picketing episodes.,B.The Alleged Misconduct at the Airport During the Phase:1 ConstructionWorkSubstantially ; since the, -construction work began, Shakerhas been using an area in the open air, about 200 by 100 feetin dimension, on the.concrete apron= to the rear of the projectfor its truck loadiiig and other freight handling operations.10Throughout the phase-1 construction period, vehicular trafficbetween Air Lane and the apron area, consisting both ofShaker's trucks and those of enterprises that did businesswith it, has used either the United Road to the north of theShaker leasehold or the Interstate Road several hundredyards to the south. Since about May 1, only the InterstateRoad has been thus available because the other access routehas been barred by a gate.By April 7,the construction work on phase 1 had almostbeen finished,with some 4 days of work remaining for com-pletion. The completed portion included the space WesternAir Lines had sublet in the northern portion of the structure,and by April 7 Western was occupying its alloted space, witha dock or freight-handling area at the front (or Air Lane side)of the building. American Air Lines was occupying a buildingnearor adjacent to the south side of the construction site butwas also using a trailer on Shaker's leasehold on or near theconcrete apron to the southeast of the construction work.Various other enterprises, including Airborne Freight Corpo-ration, which were to be tenants in the completed building,also temporarily occupied trailer space on April 7 in thenearby vicinity southeast of the phase 1 area. And by thatdate (as well as for much of April thereafter) Shaker had adispatch office toward the rear of the phase 1 constructionarea.The Union began to picket in the vicinity of the Shakerleasehold about 6:30 a.m. on April 7 before any constructionemployees reported for work, posting several pickets in front(on the Air Lane side) of the premises, and some four to sixin the rear along or near the concrete apron." Those picketingincluded Rodgers, who was in charge of the activity for theUnion; Nicholas; and a third business agent of the organiza-tion, Zig Nevedomsky. The picketing on the Air Lane side onApril 7 covered much of the frontage of the phase 1 construc-tion, but except for a relatively brief period on that date, incircumstances to be described later, did not include that por-'Such an object is plainly inferable from various circumstances,in combi-nation, notably the Union's assertion of majority status and its bargainingdemand in its letter of March 20;Shaker's rejection of the demand; thecommencement of picketing little more than 2 weeks later,attended bypicketing signs stating that Shaker is "unfair,"and "refuses to bargain" withthe Union; and the continuance of picketing with such signs even after theelection,which theUnion lost.1°The estimated dimensions of Shaker's work area on the apron areinferred from a combination of Iseberg's testimony and the building plan(G.C Exh. 4)."The record reflects immaterial differences as to the number of pickets.tion of the structure occupied by Western Air Lines. At therear of the building, the picketing on or near the apron sub-stantially traversed the length of the leasehold area,includingnot only the site of Shaker's operations, but of the trailersoccupied by American Air Lines, Airborne Freight Corpora-tion,and other enterprises.The pickets carried signs containing legends to the effectthat Shaker was, "unfair" to the Union and "refuses to bar-gain"with'it;and that the picketing was "sanctioned" bythree central labor^bodies, one of them named on the signs as"Bldg., Trades Council," another as "Central Labor Coun-cil," andathe.third as "Joint Council of Teamsters No. 42."The first,^whose full name is San Diego Building and Con-struction Trades Council (and will' be called the BuildingTrades Council below), is an association of local unions repre-senting employees in the building and construction crafts inthe San Diego area. The Respondent Union is not a memberof the Building Trades Council. The name "Central LaborCouncil"was a reference(and will refer here)to "San DiegoCounty Labor Council," an organization of local unions inthe San Diego area affiliated with the AFL-CIO."Nielsen's job superintendent, Edward Iseberg,who is acarpenter, by trade, working in that capacity at the project, aswell as supervising Nielsen's employees there, reported forwork at about an hour.-after the picketing began. Iseberg isa member of a Carpenters local union in San Diego(identifiedonly as "Carpenters' Local 2398") which is affiliated with aregional organizationof Carpenterslocals identified in therecord as the "District Council of Carpenters," which, inturn, holds membership in the Building Trades Council.Two employees of Nielsen, who are supervised by Iseberg,also reported that morning after the start of the picketing, asdid twopaintersin the employ of a subcontractor of Nielsen,Jess B.Worthington, and a tile setter in the employ of asubcontractor called San Diego Tile. The two painters leftwithout actually performing any work, and the tile setterworked for about an hour and a half and then departed,leaving his work for the day unfinished.The picketing of the area under construction, substantiallyas described above, continued for all or most of the rest ofApril and deterred employees of subcontractors from work-ing at the project. Thus on April 8, two employees of aconcern named AABCO, Inc., who were supposed to installformica in the building under a contract between their em-ployer and Nielsen, came to the project site, but after ap-proaching the picket line and looking at a picket sign left thearea and performedno work that day." The employees of anumber of other subcontractors, unidentified in the evidence,who were slated to work that day did not do so. The recorddoes not establish the identity of any subcontractors whowere supposed to participatethereafterin the phase I work,"but, in any case, it is clear, and I find, that the picketing on1'As Barham testified, the Union is not affiliated with the AFL-CIOOne may infer from that that the Union is not a member of the Central LaborCouncil, but whether or not one draws that inference,the end results hereremain the same^,As the two employees were leaving, Iseberg made an "obscene" ges-ture toward Rodgers whom he considered responsible for their departure,and Rodgers retorted that he would "split" or "bust" Iseberg's head. Thethreat, which was not carried out, was obviously responsive to, and pro-voked by, Iseberg's obscene behavior and, I am persuaded, was not designedto intimidate Iseberg into a cessation of his work. For those reasons, apartfrom any other,I find no merit in the General Counsel's claim that as a resultof Rodgers'threat, the Union violated Section 8(b)(4)(i) and(ii)(B) of theAct16The complaint sets forth the names of a number of Nielsen's subcon-tractors, but the evidence specifically identifies only one ofthese, AABCO,Inc , as having any work to perform during the phase 1 periodafterthepicketing began. The painting and tilesetting subcontractors,Jess B.Worth-(Cont.) 520DECISIONSOF NATIONALLABOR RELATIONS BOARDthe AirLane side was a factor in the delay in the completionof phase 1 until lateinApriland induced or encouragedindividuals respectively employed by Nielsenand various ofits subcontractors,includingAABCO,Inc., to suspend orceasework theywere slated to perform at the project.The Unionhad no labor dispute either with Nielsen or anyof its subcontractors,nor were any employees of Shaker em-ployed in the construction work;yet thereare compellingindications that the construction employees were targets ofthe picketing at least onthe Air Laneside in order to bringabout work stoppages on the project and thereby bring pres-sure to bear on Shaker to yield to the Union's demand forrecognition and bargaining.Such an aim was expressly visu-alized by Barham, the Union's principal full-time executive,at the meeting with some Shaker employees on March 16when he told them,in substance,that a shutdown of theconstruction work could be used as a "baseball bat" withwhich to bringShaker to terms with the Union.Much thesame attitude is reflected,by implication,in a position ex-pressed by Nicholas at the constructionsite on April 7, theday the picketing began.On the occasion in question,Isebergasked Nicholas to remove the picketsfrom the AirLane sideof the project"and not to bother my construction," but Nich-olas took the position,in effect, that the picketing on that sidewas justified since the structure was "being built for Shaker."In the context of circumstances,the thrust of this, plainly,was that the pressure on the construction enterprises andtheir employees in the formof thepicketing was a means ofbringing Shaker to terms.It is noteworthy,too, that the picket signs expressly statedthat thepicketing was "sanctioned" by theBuilding TradesCouncil.Without implying any view as to the effect to begiven to comparable expressions of acquiescence in, or sup-port of,picketing in any other situation,in the circumstancespresented,notably in the light of the positions expressed byBarham and Nicholas,and of thefact that the Union is nota memberof theBuilding TradesCouncil,the statement thatthe picketing activity was "sanctioned"by that organizationevidences a purpose by the Union to enmesh neutrals in thelabor dispute between the Union and Shaker by inducingwork stoppages at theproject byconstruction employeesrepresented by unions affiliated with the Council.The existence of such a purpose is not negatedby the factthat Shaker's dispatch office toward the rear of the construc-tion site was visible from the front of the structure,nor didthe picketing lose its tainted purpose because individualsother than construction personnel entered the constructionarea from the front.By far the greater portion of such incur-sions involved no business with Shaker,or anyone else forthat matter,consisting of daily trips by a few American AirLines employees to a portable lavatory maintained byNielsen.Evidence that there were several occasions (de-scribed principally by Rodgers)when individuals,apparentlyhaving business with Shaker,walked throughthe construc-tion site to reach its dispatch office or its operational area tothe rear of the construction project does little to illuminatethe Union's purpose in picketing the frontof theproject.15ington and San Diego Tile, who had work to perform on April 7, are notnamed in the complaint.1'' ,CompareN.L.A.B. v. Local 282, International Brotherhood of Team-sters,428 F.2d 994 (CA 2), holding that in the course of a strike,deminimisuseby personnel of the struck employer of a "reserved gate" setaside at the site of the dispute for use by a "secondary" employer providesno legal justification for picketing of the gate I dispense with details of aneffort by Iseberg, by means of a barricade around the front perimeter of theconstruction site and of posted signs, to bar all but construction personnelfrom the site or, in other words, to erect a species of "reserved" or "separategates" for construction employees, for the end results here are the same,Nor, in the light of the paucity of such occasions, the remarksof Barham and Nicholas, the publicized sanctioning of thepicketing by the Building Trades Council, and the fact thatShaker's operating areas were located at and toward the rearof the leasehold, do I find a persuasive indicator of the pur-pose of the picketing in front of the construction site in Rodg-ers' testimony to the effect that he had,heard prior to the startof the activity that individuals having business with Shakerat the rear used the site as an access route from the Air Laneside.Summarizing the matter, I find that an object of the picket-ing of the construction area on the Air Lane side was toinduce or encourage employees of Nielsen and its subcontrac-tors to cease or refuse to work at the project and thereby toeffect a cessation of business between Shaker and Nielsen andbetween Nielsen and its subcontractors, with an ultimate aimof compelling Shaker to recognize and bargain with theUnion; and that, by such picketing, the Union violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act."Moreover, picketing was not the only pressure aimed atneutrals at the airport during the phase 1 construction period,as evidenced by some episodes variously involving WesternAir Lines and Western Trucking Company (respectively,Western and Weston herein).On the morning of April 7, while the picketing was inprogress,Nevedomsky and Rodgers called on Western'sfreight supervisor, Paul Suda, in the new structure, and Neve-domsky told Suda, in substance, that Western should not"tender any freight to Shaker," and that the Union wouldpicketWestern's premises if the practice continued." Shortlyafter the conversation, the Union extended its picket line onthe Air Lane side to include Western's premises in the build-ing, but discontinued that portion of the picketing after thepickets had walked up and down in front of the premises fouror five times."On April 7, also, the Union wrote a letter to Western, forSuda's attention, stating that the Union had information thatWestern's employees had been performing work "normallyperformed by Shaker's employees," and that unless Westernprovided "satisfactory evidence" that it was "not performingstruck work, it will be necessary to treat you as an alliedemployer."On the following day, after receipt of the letter, Suda issuedinstructions to Western's employees to make no deliveries toShaker, but to require Shaker to call for freight from Wes-tern's dock, which was located at the front of the new build-ing.whether or not one takes the evidence of Iseberg's effort into account11E.g.,Local 761, IUE (General Electric Company),123 NLRB 1547,1550-1551, remanded on another issue 366 U.S667; United Steel WorkersofAmerica (United States Steel Corporation),127 NLRB 823, 827, enf. asmodified 294 F.2d 256 (C.A.D.C.),United Brick & Clay Workers v. DeenaArtware, Inc,198 F.2d 637 (CA. 6).17Nevedomsky does not touch on the episode in his testimony. Rodgersdoes, but he does not quote either Nevedomsky or himself as threateningto picket Western, testifying that they told Suda that it appeared to themthat Western was "allied" to Shaker and was "liable to have problems." Thisof itself, in the context of circumstances, would imply a threat of picketing,but passing that, at various points in his testimony, Rodgers, as for examplein his account of the March 16 meeting, seemed disposed to gloss overepisodes that could support a conclusion that the Union had engaged inimproper "secondary" pressures to bring Shaker to terms. In short, Suda'saccount appears to me to be the more credible, and I have based the relevantfindings on it.11The prior threat to picket Western gives support to testimony by Sudaand Shaker's attorney to the effect that Western's premises were picketed.Ido not credit a claim by Rodgers to the contrary. TEAMSTERS, LOCAL 542521There is no evidence that Western had been performing"struck work" for Shaker. On the contrary, Western was acustomer of Shaker, the latter picking up and deliveringfreight for the air carrier and in the normal course of business,Western's employees would deliver freight from its premisesin the new building to Shaker's operational area and thelatter's employees would transport freight to Western's area.The Union does not spell out the respect in which Westernperformed work "normally" done by Shaker," and, signifi-cantly enough, as expressed by Nevedomsky to Suda, theburden of the Union's complaint was that Western was deliv-ering freight to Shaker. I am convinced, and find, that West-ern had not performed "struck work" for Shaker; that, in thecontext of circumstances, the statement in the letter thatWestern would be treated "as an allied employer" unless itproved that it was "not performing struck work" amountedto a threat to picket Western's premises with an aim of bring-ing about a work stoppage by employees of Western anddisruption of business between Western and other enterprisesunlessWestern ceased doing business with substantially thesame meaning;that the picketing of Western's premises onApril 7 was an implementation of Nevedomsky's threat andhad the same underlying aim; and that an object of the picket-ing and threats was to compel Shaker to recognize and bar-gain with the Union.The Weston episode occurred on April 7 and also involvedNevedomsky. While driving near the airport at about 5:45p.m. that day, he became angered when a Weston truck "cut"in front of him, and he followed the truck which entered theairport and came to a halt in the vicinity of the American AirLines premises near the construction site. Another truck,which had been driven by an employee of Weston namedGilbert Cota, who is a brother of the operator of the vehiclefollowed by Nevedomsky, was in the area, having made adelivery to American Air Lines. Upon arrival in the area,Gilbert's brother had told him about the traffic episode, andGilbert had cautioned his brother (who was apparently awarethat Nevedomsky was following him) "not to say anything"in case the other driver "was going to start any trouble."Arriving in the area, Nevedomsky approached the Cotabrothers and inquired who had been driving the truck he hadfollowed, and Gilbert, because his brother is younger and "alot smaller" than he, replied that he had operated the truck.After some colloquy about the load on the truck and whetherany of it was to be delivered to Shaker, Nevedomsky inquiredwhether the Cota brothers had occasion to make deliveries toShaker, and Gilbert replied in the affirmative, stating that hehad been instructed not to enter Shaker's premises (appar-ently because of the picketing). As Gilbert testified, Neve-domsky said that he did not wish "to see us" (Weston drivers,as I infer) at Shaker's premises; and shortly thereafter left theAmerican Air Lines area but after a brief absence returnedwith one of the pickets. Then, in the presence of an AmericanAir Lines employee who had appeared on the scene, follow-ing some additional colloquy, including an inquiry by Neve-domsky whether Weston had "an ICC license,"and an assur-ance by the American Air Lines employee that Weston wasthus certificated, Nevedomsky told Gilbert Cota that driversforWeston "weren't supposed to go across any picket lines"and, if that were done, he "was going to put a picket on our" Testimony by Rodgers that he saw employees of each of the twoenterprises use fork-lifts belonging to the other in transporting freight be-tween the two areas does not establish that Western was performing work"normally performed" by Shaker, and, in any event, the several instanceswhen the fork-lifts were thus used obviously played no role in the writingof the letter of April 7 since, according to Rodgers, they occurred later inApril.truck no matter where it was at."20 This, in the circumstancespresented, amounted to a threat that unless drivers in Wes-ton's employ observed the Union's picket line, or, in otherwords, refused to perform services for Weston in its businessrelations with Shaker, the Union, by picketing Weston trucks,irrespective of their location, would attempt to bring about acessation of business between Western and enterprises otherthan Shaker. The threat, plainly, was an implementation ofthe Union's object of compelling Shaker to recognize andbargain with it.I find, for the reasons stated, that the Union separatelyviolated Section 8(b)(4)(i) and (ii)(B) of the Act by (1) picket-ing in front of Western's premises, as described above; and (2)Nevedomsky's remarks to Gilbert Cota to the effect thatdrivers for Weston "weren't supposed to go across any picketlines,"and that if they did so he would have trucks driven bythem picketed no matter where they were located. I also findthat the Union separately violated Section 8(b)(4)(ii)(B) ofthe Act as a result of (1) the picketing threat made by Neve-domsky to Suda; and (2) the statement in the Union's letterof April 7 to Western that,unlessWestern provided "satisfac-tory evidence" that it was "not performing struck work, itwill be necessary to treat you (Western)as an allied em-ployer."C. The Alleged Misconduct at the Airport During the Phase2 ConstructionWorkPhase 2 of the construction project began, following sub-stantial completion of phase 1, about the beginning of May,and about that time Shaker moved into permanent officespace in the completed phase 1 portion of the project, butcontinued to use the area at the rear for its freight-handlingoperations. At about the same time, the American Air Linestrailer was moved to a location on the Air Lane side of thephase 1 structure, resting in front of Shaker's newly occupiedspace.On the morning of May 6, representatives of a number oflabor organizations,including the Union,staged a "demon-stration" and engaged in picketing activities, both in frontand at the rear, of the Shaker leasehold. The origin of the30Findings as to the discussion are based on Gilbert Cota's testimony.Nevedomsky's version differs materially.The large differences are that hepictures himself as rebuking Cots and then as asking the latter whether hewas hauling freight; and a "guy . from American Air Lines" (presumablythe one mentioned by Cota) as saying "It's our freight " In view of the trafficepisode it is plausible that Nevedomsky would administer the rebuke, andat first blush it detracts from the plausibility of Cota's account that he makesno reference to the rebuke. But Nevedomsky admittedly had "cooled off"somewhat by the time he spoke to Gilbert Cota, and it may be that, whenhe had an opportunity to observe Cota's appearance and proportions, he hadsecond thoughts about having an exchange with Cota over the traffic epi-sode; or transferred his ire over that incident to a suppositionthat Cotamight go through the picket line and addressed himself primarily to such apossibility. In any case, the material question is what, if anything, Neve-domsky said regarding Shaker and picketing On that subject, Nevedomskyis notably silent, but Cota's account is given corroborative support by evi-dence of comparably coercive statements made on other occasions by agentsof the Union, including Nevedomsky, to employees of neutral enterprises,aimed at discouraging or disrupting business relations between such con-cerns and Shaker. Nevedomsky's picketing threat to Suda is an example.Other coercive behavior will be described later. Cota's account, moreover,is not rendered implausible by the fact that the discussion occurred about6 p.m. and that he claims that a picket was present for part of it, whereasa picket, John Pope, testified that during the first 2 weeks of picketing, thepickets left the area about 5 p in However, as Pope himself testified, Shakeroperated on day and mght'shifts, the day shift ending about 6 p.m, and thisadds weight to testimony by Shaker Razook to the effect that there waspicketing (by Pope, be it noted) about 6:30 p.m. on April 7 In short, I creditCota's testimony regarding his discussion with Nevedomsky 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffair is obscured by the evasiveness with which Barham metquestions aimed at ascertaining details of the origin of thedemonstration and of the arrangements for it. It neverthelessappears, and I find, that arrangements for the demonstrationwere made several days before it occurred at a meeting ofrepresentatives of various labor organizations, including theUnion, the Central Labor Council, and the Building TradesCouncil; and that Barham, on behalf of the Union, initiatedarrangements for the demonstration at the meeting.21On the morning of May 6, prior to the demonstration,which was scheduled to begin about 9 a.m., Rodgers and twoattorneys for the Union, in the vicinity of the Interstate Road,distributed printed instructions on a letterhead of the CentralLabor Council to those who were to participate. The docu-ment included directions that the demonstration be limitedon the Air Lane side to the "front" of Shaker's office and notbe conducted "in front of the freight loading pit or the con-struction site"; that at the rear the activity be limited to thearea from the southern boundary of the United Air Linesfacility to the "south end of the incomplete Shaker ware-house"; that the demonstrators bear in mind that the demon-strationwas "directed at only Shaker" and no other em-ployer; and that the "guidelines" for the event "be followedwith extreme caution." In connection with the instructions,itmay be noted that about a week earlier the United StatesDistrict Court had entered a restraining order under Section10(1) of the Act directed at various aspects of the Union'spicketing activity. (The terms of the order do not appear.)The demonstration began about the scheduled time andcontinued for approximately 2 hours, taking place both onthe Air Lane side of Shaker's premises and at the rear, withapproximately 25 demonstrators on each side. The demon-strators included Nevedomsky, Rodgers, and Nicholas; Ar-mon-Henderson, business manager and executive secretary ofthe Building Trades Council; Leslie Parker, executive secre-tary of the District Council of Carpenters; R.R. Richardson,executive secretary of the Central Labor Council; and repre-sentatives of various other labor organizations (which neednot be identified here). The relevant record as a whole war-rants an inference, and I find, that Henderson, Parker, andRichardson participated in the demonstration not only 'asrepresentatives of their respective organizations, but on be-half and as agents of the Respondent Union.The demonstrators picketed and "yelled" (details of theshouting do not appear), some carrying signs of the typepreviously described, others holding placards identifying oneor another of the organizations sympathetic to the Union,and others carrying no signs. Those at the rear of the premisestraversed much the same route as the picketing in the areapreviously described, passing Shaker's freight-handling areaand trailers occupied by enterprises with which it did busi-21Atone point, asked if he had "initiated" a communication to the otherspresent at the meeting as to the time and place of the demonstration,Barham testified:I can only answer you, sir, from the standpoint of not just particularlyShaker's, but every time that there is a dispute within the San DiegoCounty, is that the labor movementtriesto communicate.So in answering from that point, I would sayyes,that I probably said,"All right, we got a problem with Shaker's. We might"-I have had ahalf dozen other problems, too [Emphasis supplied].Rambling and tangentialas this answeris, in the light of the question itpurported to answer, it in effect concedes that Barham took the initiative forthe arrangements made Although the demonstrators were given instruc-tions on a letterhead of the Central Labor Council, that organization has nodispute with Shaker and it seems quite unreasonable to believe that it, ratherthan the Union, took the initiativein arrangingthe affair. Indeed, there isno claim that the Central Labor Council originated the idea for the demon-stration.ness. On the Air Lane side, the demonstrators, in the main,patrolled in a roughly circular or "oblong" pattern in an areasubstantially paralleling the space occupied by Shaker in thebuilding (and thus also patrolling in front of the AmericanAir Lines trailer which stood in front of the Shaker space).The areas of patrolling were prescribed by two attorneys forthe Union, and one or the other was stationed in the front andrear of the building for the purpose of keeping the demon-strating activities within the designated areas. Both attorneysleft the scene about 11 a.m.22 By that time, a substantialnumber of the demonstrators had gone, and the demonstra-tion, as such, ended shortly thereafter, although picketing bythe Union (that is, as distinguished from participation by theother labor organizations) continued that day and thereafter.Iseberg and employees of subcontractors of Nielsen wereatwork on the phase 2 construction site at the time thedemonstration began, but by 9:30 a,m. all employees of sub-contractors were gone, their work -unfinished. Iseberg de-parted at some point thereafter, without finishing his work forthe day.Notwithstanding the distribution of the sheet of instruc-tions to the demonstrators and the fact that the patrollingactivity on the Air Lane side was substantially confined to anarea about equal in length to the space occupied by Shakerin the building, there are compelling indications that thedemonstration on the Air Lane side, at least, was but a seg-ment in a continuing purpose to embroil neutrals in the labordispute.To begin with, there is evidence of meaningful direct com-munication between participants in the demonstration andindividuals with duties at the construction site.23 One suchepisode occurred during the demonstration, while a truckthat belonged to an enterprise identified in the record asFranklin Trucking was on or near the construction site witha load of equipment intended for delivery to an excavatingcontractor at the project. The driver had begun to unload theequipment, but brought that work to a halt and drove off,without making the delivery, immediately after one of thedemonstrators approached the truck and spoke to him. Al-though the evidence does not probatively identify the demon-strator by name24' and the terms of what was said do notappear, the circumstances, notably the fact that the unloading33Findings as to the Union's attorneys' activities and the number anddistribution of the demonstrators are based on testimony of the two attor-neys. Iseberg claims that there were some 80 to 100 demonstrators. Razookgives no estimate, but says that there were "a large number of individuals"in the demonstration; and Rodgers claims that there were only about adozen pickets on the Air Lane side (Perhaps hemeans sign-carrying pick-ets.) In evaluating the attorneys' credibility, I have taken into account thefact that they actively participated in this case as trial counsel for the Unionand also gave testimony on material factual matters (see Canon 5, Discipli-nary Rule 5-102, Code of Professional Responsibility, American Bar As-sociation), but I am convinced of the credibility of their testimony describ-mg their efforts to confine the area, of demonstration on the Air Lane side.It appears to me, too, that in view of their stations and responsibilities at thescene, they were in a better position than Iseberg to estimate the numberof demonstrators.22 I base no findings as to the purpose or effect of the demonstration onevidence' that some demonstrators carrying picket signs in a "down" posi-tion walked through the construction site from the front to the rear area ofdemonstration and that two unidentified "Teamster business agents," whohad been demonstrating, spent some time in front of the phase 2 site talkingto a group of union representatives who were in the area onbusiness un-related'to the dispute with Shaker:,24 I base no findings on hearsay evidence that the demonstrator in ques-tion was Rodgers, nor on Razook's, speculative testimony that truckdriverswho engaged in conversation during the demonstration with pickets whiletheir vehicles were "stopped out on Air Lane ... would have had (to be)delivering to either Western or American or United." TEAMSTERS,LOCAL 542523process had started and that that work halted, and the truckdrove off, immediately after the demonstrator spoke to thedriver, warrant an inference that the demonstrator inducedthe driver to leave.21That view of the matter is fortified by the fact that, not-withstanding the distribution of the instruction sheet, theexecutive secretary of the District Council of Carpenters, LesParker, about the time the demonstration began, served Ise-berg in front of the phase 2 construction site with a citationrequiringhim to show cause on May 8 before the Council'sexecutive board why he should not be charged with violationof his "obligation" as a member of a Carpenters local because(as he was told when he appeared on May 8) he had allegedlyused "non-union help" on the project and "was workingbehind a picket line" there. He was "absolved" upon hisappearance, Parker telling him that he had "a right to workbehind that picket line" and that had he not done so "we [theCouncil?] would in fact be causing a secondary boycott." Itisnot clear whether Parker's reference was to the "picketline" on May 6 or the one in front of the construction siteprior to that date, but, in any case, the importantquestion isnot what Parker meant at the May 8 meeting but his purposein serving the citation when he did. He did not testify, but hispurpose may nevertheless be inferred.Iseberg testified credibly that so far as he knew, Nielsenwas not employing any "non-union people"on the project,and there is no evidence that such help was employed there.So far as appears, substantially all that was said on the subjectwhen he appeared before the executive board was that "some-one had turned in a report that[Iseberg] was using nonunionhelp."When he served the citation, Parker did not tell Ise-berg in what respect the latter had violated his "obligation,"and, in the light of the treatment and disposition of the al-leged"report" that Iseberg had been employing"non-unionhelp," that allegation has the earmarks of an afterthoughtdesigned to put a gloss of justification on the citation. More-over, no good reason appears why Parker had to hail Isebergbefore the executive board to tell him that he had been jus-tified in working behind a "picket line."In the context of circumstances,and in view of Iseberg'sCarpenters union membership status, the service of the cita-tion about the time the demonstration began by the executivesecretary of the District Council of Carpenters, which, as isevident, has the function of disciplining members of Carpen-ters locals in the San Diego area for violation of their"obliga-tion,"would reasonably convey the meaning to Iseberg thathe had run afoul of his union's rules and Parker by workingat the construction project.Taking into account the flimsynature of at least one of the reasons given Parker at the May8meeting for the issuance of the citation, the course andresult of that meeting, the timing of the citation, and theabsence of any evidence by the Respondent explaining thetiming, I am persuaded, and find, that the purpose of thecitation was to intimidate Iseberg into cessation of work atthe project on May 6.26" Representatives of an Operating Engineers local and a Laborers localwere present in front of the construction site during the demonstration butdid not participate in it; and there is some hearsay suggestion in the recordthat they were there in connection with a jurisdictional dispute over theoperation of a crane. I see no reason to conclude that that dispute had anyconnection with the failure of the Franklin Trucking employee to make thedelivery.26 Iseberg did not work at the project after May 8, the date of his appear-ance before the executive board.The General Counsel advances no claimthat there was any connection between the citation or the meeting and hiscessation of work on May 8.In that regard, although there is no evidence that theUnion put Parker up to the affair, it had underlying responsi-bility for the demonstration, using Parker and representativesof otherparticipating labor organizations as its instrumentsin the demonstration to bring Shaker to terms, and thus I findthat Parker's conduct is legally imputable to the Union.Moreover, the participation in the demonstration by execu-tive functionaries of theBuildingTrades Council and theDistrict Council of Carpenters, both of them regional federa-tions of construction craftunions,points, in the light of otherfactors, to an intention to embroil the construction employersand their employees in the labor dispute. Barham had visual-ized such a tactic at the meeting of March 16, and the Unionhad, in fact, employed it during much of April, bringingabout work stoppages in that month by picketing the con-struction site in order to bring Shaker to terms. On May 6,as prior thereto, Shaker had no dispute with the BuildingTrades Council or the District Council of Carpenters or anyof the craft unions affiliated with them nor were any of Sha-ker's employees engaged in the construction work. That beingthe case, and, in the light of the Union's previously expressedand implemented purpose to,use work stoppages on the con-struction project as a "baseball bat" to bring Shaker to terms,a claimthat thedemonstrating activities of Henderson andParkeramountedmerely to sympathetic participation in pri-mary picketing of Shaker's business operations burdenscredulity. To be sure, the demonstration or picket line on theAir Lane side was substantially confined to an area in frontof Shaker's space, but the northern boundary of the phase 2sitewas adjacent to that space; and, as is evident from Ise-berg's testimony, Parker and Henderson (whose name is er-roneously rendered as "Anderson" in the transcript of Ise-berg's testimony) were clearly visible from the constructionsite among the demonstrators on the Air Lane side, some ofwhom carried signs with the statement of sanction by theBuilding Trades Council and two other central labor bodies.Significantly enough,work on the construction site ceasedsoon after the demonstration began, and it is reasonable toconclude that the demonstration on theAir Laneside was thecause of the stoppage.Neither Henderson nor Parker (nor, for that matter, Rich-ardson or any other representative of any organization otherthan the Union)was called as a witness to explain his purposein participating in the demonstration,and, especially in theabsence of such testimony,the record as a whole warrants aconclusion that the participation of Henderson and Parkerwas designed to act as a signal to construction workers tocease workingat the project.Furthermore, in evaluating the purpose and thrust of thedemonstration,to separate it from other picketing activitieson May 6 is to take a mechanical and unduly limited view ofthe record. Actually, picketing by the Union on May 6 startedwell before the demonstration began and continued after itcameto an end or, in any event, after the Union's attorneysleft the scene.Following their departure,beginning about 11a.m. and during a period of some 2 hours thereafter, picketsfor the Union, carrying signs of the type used prior to May6, patrolled up and down in front of the construction site.27Shaker was not engaged in operations on the constructionsite; none of its employees were there;and indeed Iseberg wastheonlyconstruction worker at the site. The picketing of the27Findings as to the picketing in front of the construction site betweenthe departure of the Union's attorneys and about I.p.m. on May 6 are basedon testimony of Shaker's attorney,who entered an appearance for Shaker,but did not otherwise participate as counsel.As in the case of the Union'sattorneys, in evaluating his testimony,I have taken the fact of his appear-ance as counsel into account. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDsite,I find,was aimed at discouragingany work at the project;and it appears to me to be a stilted interpretation of the eventsof that day, especially in the light of the participation of theconstruction craft union officials, the citation issued to Ise-berg, and the induced departure of the Franklin Truckingemployee, to say that the demonstration and related picketingon the Air Lane side lacked the purpose of enmeshing theconstruction personnel in the labor dispute until picketingwas extended, about 11 a.m., the relatively short distancerequired to include the frontage of the construction site.An episode that occurred before the demonstration beganprovides additional evidence of a purpose by the Union todisrupt business relations that day betweenneutrals as ameansof bringing pressure to bear on Shaker. On the morn-ing of May 6, for some time prior to the start of the demon-stration, the Union had engaged in picketing on the Air Laneside in front of the space occupied by Shaker and thus in frontof the American Air Lines trailer, the pickets carrying signsof the type the Union had previously used. About 7 a.m.,while that picketing activity was under way, a truckdrivernamed Winfrey McPhatter, in the employ of General Dy-namicsCorporation, Convair Division (herein General Dy-namics),drove his truck into the American Air Lines "pickup area," which is located at or near its trailer to pick up aload for his employer. He procured the load and was startingto leave when he was stopped by one of the pickets who,statingthatMcPhatter had gone through the picket line,asked why he had done so. McPhatter replied to the effectthat he had nodealingswith Shaker, "was picking up" fromAmerican Air Lines, and did not think that he was "involvedin the picketing." The picket then said that the Union had"helped" a Machinists local union (in a dispute with GeneralDynamics, as may be reasonably inferred) and that "we [Gen-eralDynamics' employees] should help them." McPhatterdrove off with his load.29Clearly, the picket regarded the picket line as aimed atbusiness relations between neutrals such as American AirLines and General Dynamics in Shaker's leasehold area, andhis purpose in soliciting McPhatter's "help" by respecting thepicket line was to induce and encourage McPhatter not toperform services for his employer, with an object of puttingpressure on American Air Lines, a subtenant and customerof Shaker, and ultimately on Shaker in order to bring it toterms with the Union. Although 'the picket is not identifiedby name, it is obvious that he was acting for the Union andthat his conduct is chargeable to it.In fact, Rodgers, who was in charge of the Union's picket-ing inthe dispute with Shaker, was involved in a substantiallysimilarepisode on the following day, May 7, with atruck-driver named Ronald Whitehead, who is employed by Delta28On the following day, McPhatter returned with his supervisor, DonnieHisaw, and a conversation ensued between the latter and Rodgers. Hisawand Rodgers differ on details of what passed between them, but it is evidentfrom the testimony of both that Hisaw pointed out that General Dynamics'businesswas with American Air Lines and not with Shaker and in effectprotested the picket's admonition of the previous day. Hisaw, like Rodgers,quotes the latter as saying that the Union was not seeking to "prevent"McPhatter from picking up loads at American Air Lines, but, unlike Rodg-ers, also quotes him as stating that the Unionwas "asking"McPhatter notto do so I seeno useful purpose in resolving the issue, as a finding thatRodgers made the remark in dispute would be merely cumulative, addingnothing ofsubstanceto the remedy to be recommended below, and a con-trary finding would not detract from the recommended remedy. For muchthe same reason, I make no findingregardingpicketing activity by Rodgersand an attorney, for the Union in the vicinity of a Shaker truck and onebelonging to Griley (misspelledRiley in the transcript) Security FreightLines, while both trucks were at the rear of the leasehold premises andfreight was being transferred from one to the otherLines. On the relevant occasion, Whitehead had a delivery tomake by truck for his employer to Western Air Lines in thenew building and on his way to Western saw Rodgers, whowas "resting" a picket sign on the ground, in front of theAmerican Air Lines trailer, which is near Western's deliverydock on the Air Lane side. Halting his truck, Whiteheadengaged Rodgersin conversation, exchanging amenities, andthen Rodgers asked Whitehead where he was going and thelatter replied that he was on his way to Western, whereuponRodgers requested Whitehead not to "cross the picket line."Whitehead turned his truck around and left without makingthe delivery.29In the circumstances, the request that Whitehead not"cross the picket line" was as much as to ask him not to makethe delivery to Western, albeit there was no picket directly infront of Western's space at thetime.The request, plainly, wasaimedat putting pressure on Western, a subtenant and cus-tomer of Shaker, with an object of compelling Shaker to cometo terms with the Union.Rodgers, it may be noted, too, was involved in a somewhatsimilar episode with another Delta Lines driver, Carl Butzin,on May 13 when Butzin hadan assignmentto pick up a loadfrom Airborne Freight Corporation (herein Airborne) at itslocation in the completed phase 1 portion of the Shaker build-ing.On that occasion, arriving on the Air Lane side of thebuildingin histruck,Butzin saw agroup of pickets, includingRodgers, in front of the space occupied by Shaker. One car-ried a sign of the type previously described, alluding to thedispute between the Union and Shaker.Butzin,who had notbeen inthe area before, told Rodgers he had to pick up somefreight from Airborne and asked him for the location of thatfirm. Rodgers replied that Airborne was located in the build-ing and asked Butzin whether hewas goingto cross the picketline. The latter stated that he would not do so and then droveoff without the freight for which he had come.Rodgerswas awarethat Butzin's business was with Air-borne and not Shaker and his query whether Butzin wasgoing to cross the picketline was,in my judgment, a rheto-rical way of attempting to induce Butzin not to pick up theload from Airborne. Plainly, too, Rodgers' conduct was animplementation of a policy by the Union to bring about adisruption in the business of customers and subtenants ofShaker, including Airborne, and of others, such as Nielsenand its subcontractors, with work to perform on the construc-tion project.In the light of the evidence of that policy and of its im-plementation, I am convinced that an object of the demon-stration of May 6 on the Air Lane side was to induce andencourage individuals in the employ of Nielsen," and of otheremployers with work to perform at the construction site and29Findings as to the conversation are based on Whitehead's testimony.His omission to make the delivery is corroborated by a report he made inthe course of business on his "delivery receipt" (G.C. Exh. 7). Rodgersdenies that he told Whitehead not to "cross the picket line" but, as Rodgershimself stated, his recollection of the conversation is "kind of vague," andhe repeatedly manifested a faulty recollection of the episode, although,finally, after some prodding questions from the Respondent's counsel, hegave a somewhat detailed version, making the point that he told Whiteheadthat he was "mad" at an employee of Western because the latter had tauntedhim with a sign that "Teamsters 542 Is Unfair to Motherhood." Whiteheaddoes quote Rodgers as saying that he was "mad" at the Western employee,and the Respondent makes the argument that Whitehead has gratuitouslyinterpreted the remark as a request not to go through the picket line. White-head appeared to me to have a good recollection of the episode, and I amsatisfied that Rodgers expressly asked him to respect the picket ]me.10Although Iseberg was in charge of the construction work for Nielsenat the project,at least onthe basis of the substantial volume of carpentrywork he performed there, I find that he was an "individual employed" byNielsen within the meaning of Section 8(b)(4)(i)(B) of the Act TEAMSTERS, LOCAL 542525of employers having business to transact at or near the Shakerleasehold with American Air Lines, Western Air Lines andAirborne Freight Corporation, to withhold services fromtheir respective employers; and that an ultimate aim of suchinducement and encouragement was to force or requireShaker to recognize and bargain with the Union.For the reasons stated, I find that the Union violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act by (1) picketing on May6 on the Air Lane side of theShaker leasehold,whetherbefore, during, or after the demonstration; and (2) the cita-tion given Iseberg on that date. I also find that the Unionseparately violated Section 8(b)(4)(i)(B) of the Act by (1)encouraging McPhatter not to perform services for GeneralDynamics in its business relations with American Air Lines,as described above; (2) by encouraging and inducing White-head not to make the delivery to Western Air Lines on May7; and (3) by encouraging and inducing Butzin not to pick upa load from Airborne for his employer.D. The "Ambulatory" Picketing EpisodesThe General Counsel contends, in effect, that the Unionviolated the Act by attempting to induce employees of threeenterprises, San Diego Periodical Distributors, Gentec Hos-pital Supply Company, and Bekins Moving and Storage Co.(herein, respectively, Periodical Distributors,Gentec, andBekins),at the respectivepremisesof theconcerns in SanDiego, to refuse to accept freight "being delivered" there bya driver in Shaker's employ.31 Two of the episodes involvedNevedomsky and the third,Rodgers.Those involving Nevedomsky both occurred on May 7. Oneach occasion,he and a companion followed a truck belong-ing to Shaker and operated by one of its employees, CharlesGraves, who had successive deliveries to make for Shaker atthe premises of Periodical Distributors and Gentec.Graves had parked his truck at the receiving dock of Peri-odicalDistributors, had unloaded the freight he had todeliver there, and was asking the clerk to sign a receipt forthe delivery when Nevedomsky appeared. While the latter'scompanion, carryinga signto the effect that Shaker was"unfair" to, and had refused to bargain with, the Union,picketed "in front" of the truck, Nevedomsky, pointing to thepicket, told the clerk that the Union was picketing Shaker'strucks and that he had a right to refuse to accept the freight.The clerk then declined to accept the delivery, so informingGraves.Similarly, at the Gentec establishment, Graves had drawnup to its receiving dock and was in process of deliveringfreight there when Nevedomsky and his companion ap-peared.While the latter, carrying the same or a similar sign,picketed the truck, Nevedomsky told Gentec's receiving clerkthat he had a right to refuse to accept the delivery. The clerkstated that the goods involved were medical supplies and thathe would have to accept them, and he proceeded to do so.3zNo doubt, Nevedomsky's remarks to each receiving clerkamounted to an attempt to induce the clerk to reject thedelivery, but I do not share the General Counsel's view thatthe appealin bothcases was unlawful.The fact that theUnion restored to unlawful picketing and other pressures31The complaint (Paras. 36 and 37), apparently by inadvertence,allegesthat, on the respective occasions involving Bekins and Gentec, freight was"being delivered"by their drivers. The evidence establishes that it was adriver of Shaker thatwas makingthe delivery.32Under cross-examination, Graves for the first time quotes Neve-domsky as characterizing the freight as "struck," but Graves seemed doubt-ful about the matter, and Nevedomsky denies that he referred to the freightas "struck goods." The weight of the evidence supports Nevedomsky'sdenial, and I credit it.against neutral employers elsewhere does not necessarilytaint Nevedomsky's conduct withan unlawfulsecondary pur-pose. As the District of Columbia Circuit Court of Appealshas pointed out, "peaceful primary picketing and its normalincidents,including requests to neutrals not to cross thepicket line, cannot be forbidden though the union has actedillegally elsewhere"(LocalUnionNo. 175, InternationalBrotherhood of Teamsters v. N.L.R.B.,294 F.2d 261, 262).The truck constituted a "roving situs" of the primary em-ployer, Shaker; and, as the picketing of the vehicle compliedwith theMoore Dry Dockstandards (92 NLRB 547, 549), theactivity was presumptively lawful. Thereis noindication thatthe appeal to either clerk was aimed at disruption of thebusiness of his employer. Rather, in my judgment, it wasancillary to the picketing of the truck, amounting to a requestthat the clerk respect the picketing activity directed at Shakerat the situs.33 And, even if one views the picketing and Neve-domsky's suggestion as interference in the dealings betweenthe senders of the freight (who are unidentified in the record)and the intended recipients, such a result appears to me to bean "incidental effect" of the actions directed at the primaryemployer.34 I find no violation of the Act either in the picket-ing of the truck or Nevedomsky's appeal at either establish-ment.The episode at Bekins occurred on May 12. On the occa-sion in question, Rodgers and an individual named Bart Ziz-zel followed a Shaker truck driven by an employee of Shakernamed Jorge Flores who had a delivery to make at the Bekinsestablishment.Upon Flores' arrival at the Bekins deliverydock during the noon lunch period, a Bekins warehouseman,Raymond Monk, who is a member of the Union, told him toreturn after lunch. Flores complied, returning at 1 p.m., and,backing his truck to the dock, unloaded his freight. While thetruck was at dock, Zizzel picketed the vehicle, carrying apicket sign identifying the Union and Shaker as the labordisputants; and Rodgers, mounting the dock, told Monk,who had not yet signed a receipt for the freight, that "wedon't cross picket lines."Monk then rejected the frieght,telling Flores to remove it. The latter did so and drove offwith it.3'It is true that Rodgers did not,in so many words, threatenMonk, but, bearing in mind Monk's membership in theUnion and the evident fact that he is subject to its discipline,the premptory assertion by Rodgers that "we don't crosspicket lines" has the posture of a command, carrying with itan implicit threat of reprisal for failure to heed it. I find thatin the context of circumstances, the assertion amounted to athreat primarily aimed at preventing Monk from performingservices for his employer in dealings with Shaker, with an33E.gLocal 379,Building Material& Excavators(Catalano Bros.,Inc.),175 NLRB No. 74 (the "Barney and Carey" episode).34Local 379, Building Material&Excavators(Catalano Bros., Inc.),supra.35Findings as to Rodgers'conduct are based on Monk's testimony.Rodgers, in substance, portrays himself as merely informing Monk that theUnion was engaged in a labor dispute with Shaker and was picketing thetruck, but this appears to me to be of a piece with other parts of his testimonywhere he puts a self-serving gloss on his picketing and related activities. Ihave not based findings on Flores' testimony because he appeared to me tobe disposed to exaggerate Thus he testified that Rodgers "seemed to grab"Monk by the arm while telling Monk, "You are not crossing a picket line."Monk does not portray Rodgers as grabbing him, and at a later point in histestimony Flores said that Rodgers "touched" Monk on the arm. Accordingto Rodgers, he "pulled on(Monk's)sleeve";and I believe that that was thesum of the "grabbing" mentioned by Fiores.Monk seemed reluctant to givetestimony that might be regarded as adverse to the Union, and this enhancesthe credibility of his testimony imputing to Rodgers the premptory state-ment that"we don't cross picket lines."In short, Monk's account is, in myjudgment,the most credible of the three describing the episode. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDobject of forcing or requiring Shaker to recognize and bargainwith the Union and that, as a result of the assertion, theUnion violated Section 8(b)(4)(i) and (ii) (B) of the Act.36IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union, set forth in SectionIII, above, occurring in connection with the operations ofWestern,Weston, Nielsen, Airborne, American Air Lines,General Dynamics, Bekins, AABCO, Inc., Shaker, and DeltaLines, described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent Union has engaged inunfair labor practices in violation of Section 8(b)(4)(B) of theAct, Ishall recommend that it cease and desist therefrom andtake certain affirmative actions designed to effecturate thepoliciesof the Act.VI CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and uponthe entire record in this proceeding, I make the followingconclusions of law:1.Western,Weston, Nielsen, Airborne, American AirLines,General Dynamics, Bekins, AABCO, Inc., Shaker,Delta Lines, Gentec, and Periodical Distributors have, at alltimes material herein, employed individuals, and respectivelyare, and have been at all such times, persons and employersengaged in commerce and in an industry affecting commerce,within the meaning of the Act.2. The Union is, and has-been at all material times, a labororganization within the meaning of Section 2(5) of the Act.3.By inducing or encouraging individuals employed byWestern, Nielsen, Airborne, American Air Lines, GeneralDynamics, Bekins, AABCO, Inc., and Delta Lines to ceasework for an object proscribed by Section 8(b)(4)(B), as foundabove, the Union has engaged in unfair labor practices withinthe meaning of Section 8(b)(4)(i)(B) of the Act.4. By threatening, restraining, or coercing Airborne, West-ern, Nielsen, American Air Lines, Bekins, and AABCO, Inc.,for such an object, as found above, the Union has engaged inunfair labor practiceswithin themeaning of Section8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sections2(6) and 2(7) of the Act.36The General Counsel in his brief imputes misconduct to the Union asa result of activities of an individual named Al Stewart in connection with"ambulatory" picketing at the San Diego premises of four enterprises, re-spectively identified in the record as Western Electric, Oceanic Enterprises,Kodmar Train, and Solotron. At all locations, with the exception of that ofSolotron, Stewart's conduct was not significantly different from Nevedom-sky's at Periodical Distributors and Gentec, but I make no determinationregarding the legality of his conduct at any of the locations because (1) therelevant episodes are not alleged in the complaint, and (2) in any case,findings as to the legality of Stewart's conduct would be cumulative, neithermaterially adding to, nor subtracting from, the remedy to be recommendedbelow.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I recommend thatTeamsters, Chauffeurs,Warehousemen & Helpers, Local542, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging any individualemployed by Western Air Lines, Weston Trucking Company,Nielsen Construction Company, Airborne Freight Corpora-tion,GeneralDynamics Corporation, Convair Division,American Air Lines, Bekins Moving and Storage Co.,AABCO, Inc., and Delta Lines, or by any other person en-gaged in interstate commerce, or in an industry effecting suchcommerce, to engage in, a strike or refusal in the course ofsuch individual's employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, wherean object thereof is to force or require any person to ceaseusing, selling, handling, transporting, or otherwise dealing inthe products of any other producer, processor, or manufac-turer, or to cease doing business with any other person; orforcing or requiring Air Support Facilities, Inc., d/b/aShaker Express Delivery Service to recognize or bargain withTeamsters, Chauffeurs,Warehousemen & Helpers, Lcoal542, as the representative of employees of Air Support Facili-ties, Inc., d/b/a Shaker Express Delivery Service, unless thesaid Union has been certified as the representative of suchemployees under the provisions of Section 9 of the Act; pro-vided, however, that nothing herein shall be construed toforbid the said Union to engage in a lawful primary strike orlawful primary picketing, as permitted by Section 8(b)(4)(B)of the Act.(b) Threatening, coercing, or restraining Airborne FreightCorporation, Western Air Lines, Nielsen Construction Com-pany, American Air Lines, Bekins Moving and Storage Co.,and AABCO, Inc., or any other person engaged in interstatecommerce, or in an industry affecting such commerce, foreither of such objects; provided, however, that nothing hereinshall be construed to forbid the said Union to engage in alawful primary strike or lawful primary picketing, as permit-ted by Section 8(b)(4)(B) of the Act.2. Take the following affirmative actions which, I find, willeffectuate the policies of the Act:(a) Post in conspicuous places at its principal office andusual membership meeting place copies of the attached noticemarked "Appendix." Copies of said notice, on forms pro-vided by the Regional Director for Region 21 of the NationalLabor Relations Board, after being duly signed by the Union,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by the said Union to insure that said notices are notaltered, defaced, or covered by any other material.(b) Forthwith mail copies of the said notice to the saidRegional Director at the office of the said Region 21 in LosAngeles, California, after such notice has been signed as pro-vided above, for posting by Western Air Lines, WestonTrucking Company, Nielsen Construction Company, Air-borne Freight Corporation, General Dynamics Corporation,Convair Division, American Air Lines, Bekins Moving andStorage Co., AABCO, Inc., and Delta Lines, if they so agree,at places where they respectively customarily post notices toindividuals in their employ.37" In the event that no exceptions are filed as provided by Section 102.46 TEAMSTERS,LOCAL 542(c) Notify the said Regional Director, in writing, within 20days from the date of receipt of a copy of this decision, whatsteps the Respondent has taken to comply herewith."of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order herein,shall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board,and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-527IT IS FURTHER RECOMMENDED that so much of the com-plaint,in Case21-CC-1210 be dismissed as alleges unfairlabor practices other than those found above.tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "18 In the event that this Recommended Order is adopted by the Board,Paragraph 2(c) thereof shall be modified to read- "Notify the said RegionalDirector,in writing, within 10 days from the date of this Order,what stepsthe Respondent has taken to comply herewith."